Citation Nr: 1213582	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  Thereafter, he had periods of active duty for training and inactive duty training as a member of the military reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran had periods of active duty for training and inactive duty training as a member of the reserves following his active duty from September 1968 to September 1970.  In a June 2007 statement, he alleges he was on active military service sometime between 2002 and 2004, when his hypertension and glaucoma were diagnosed.  The status of the Veteran's military service, if any, during this time period is clearly pertinent to his pending claims, and requires further development by VA.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  Specifically, VA must obtain the Veteran's service personnel records or any other governmental records verifying his military service periods.  The U.S. Army Human Resources Command or the Veteran's former unit, the 369th Combat Support Hospital, should be contacted to verify his reported periods of active duty, active duty for training, and inactive duty training.  

Next, on VA examination in May 2008, the Veteran was noted to have weakness and other neurological symptoms in his bilateral upper extremities.  He has also been granted service connection for multilevel cervical disc herniation with degenerative disc disease of the cervical spine.  The examiner suggested that the Veteran's cervical spine disability caused or aggravated his neurological impairment of his extremities.  Although the Veteran has alleged that he injured his bilateral shoulders during active duty for training or inactive duty training, the May 2008 VA examination report raises the possibility of service connection on a secondary basis.  See 38 C.F.R. § 3.310.  VA must also consider service connection for a claimed disability on any basis reasonably raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271   (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  Thus, a VA medical opinion is required to determine if service connection on a secondary basis is warranted.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Human Resources Command and/or his last unit of record, the 369th Combat Support Hospital, and request any service personnel records for the Veteran to verify his periods of active duty, active duty for training, and inactive duty training.  Any negative reply should be documented in the claims file.  

2.  Forward the Veteran's claims file to an appropriate expert to address the etiology of the Veteran's current disabilities of the bilateral shoulders.  The Veteran need not be scheduled for physical examination unless such examination is found to be necessary by the VA medical expert.  All pertinent findings should be reported in detail.  After review of the entire record, to include all private medical treatment records, the examiner is requested to identify any current disabilities of the bilateral shoulders, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any current disability of either shoulder was either caused or aggravated by his service-connected spinal disabilities.  If the opinion cannot be provided without result to speculation, the reason should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

